— In a proceeding pursuant to CPLR article 75 to confirm an arbitrator’s award, the petitioner appeals from a judgment of the Supreme Court, Suffolk County, entered July 26, 1978, which denied his application and vacated the award. Judgment reversed, on *595the law, without costs or disbursements, and the award is reinstated and confirmed. The question in dispute involved whether a county employee has a right to preferential treatment in the transfer and assignment of employees, based upon his seniority. As such, the dispute related to the terms and conditions of employment and was therefore one as to which the county could, if it wished, submit to arbitration (see Civil Service Law, § 204, subd 1; Matter of Acting Superintendent of Schools of Liverpool Cent. School Dist. [United Liverpool Faculty Assn.], 42 NY2d 509). Since the county could have submitted the dispute to arbitration, its participation in the arbitration proceeding was a bar to a challenge of the arbitrator’s authority to render an award (see Binghamton Civ. Serv. Forum v City of Binghamton, 44 NY2d 23; Matter of National Cash Register Co. [Wilson] 8 NY2d 377). Lazer, J. P., Rabin, Gulotta and Cohalan, JJ., concur.